Citation Nr: 0204499	
Decision Date: 05/14/02    Archive Date: 05/17/02

DOCKET NO.  98-02 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUES

1.  Entitlement to an evaluation greater than 10 percent for 
residuals of a third-degree burn to the right (dominant) hand 
for any period since April 24, 1997, the effective date of 
service connection.

2.  Entitlement to an evaluation greater than 10 percent for 
residuals of cold injury to the feet for any period between 
April 24, 1997, the effective date for service connection, 
and January 12, 1998, the effective date of an increased 
evaluation.

3.  Entitlement to an evaluation greater than 20 percent for 
residuals of cold injury to the left foot for any period 
since January 12, 1998, the effective date of an increased 
evaluation.

4.  Entitlement to an evaluation greater than 20 percent for 
residuals of cold injury to the right foot for any period 
since January 12, 1998, the effective date of an increased 
evaluation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel


INTRODUCTION

The veteran had active service from May 1978 to January 1986.

In April 1997, the veteran claimed service connection for 
residuals of a burn to the right hand and frostbite to both 
feet.  This case originally came to the Board of Veterans' 
Appeals (Board) from a November 1997 decision by the 
Columbia, South Carolina, Regional Office (RO).  That 
decision granted service connection for residuals of cold 
injury to both feet and for a scar from a third-degree burn 
to the right hand.  The decision assigned a noncompensable 
evaluation for the burn scar and a single 10 percent 
evaluation for residuals of frostbite to both feet, effective 
April 24, 1997, the date the claim was received.  In a 
statement received in December 1997, the veteran disagreed 
with the evaluations assigned.

After a June 1998 hearing, an August 1998 decision by the 
hearing officer continued the noncompensable evaluation for 
the burn scar, but assigned a 10 percent evaluation for 
residuals of cold injury to each foot, effective January 12, 
1998, pursuant to a regulatory change.

A September 1999 Board decision remanded the case.  The 
remand called for further development of the evidence with 
regard to residuals of a third-degree burn, and for the 
issuance of a Statement of the Case (SOC) on the evaluations 
for residuals of cold injury to the feet.

After further evidentiary development, an April 2000 RO 
decision increased to 10 percent, effective April 24, 1997, 
the evaluation assigned for the burn scar, and increased to 
20 percent, effective January 12, 1998, the evaluation 
assigned each foot for residuals of cold injury.  In a 
statement received in August 2000, the veteran disagreed with 
the evaluations assigned by the April RO decision.


FINDINGS OF FACT

1.  Residuals of a third-degree burn to the veteran's right 
hand consist of mild sensory deficit and a 5x7.5 cm scar on 
the dorso-ulnar aspect of the hand.

2.  The evidence does not show that the residuals of the 
third-degree burn to the veteran's right hand have been more 
severe than shown above at any time since April 24, 1997, the 
date service connection was granted.

3.  Residuals of cold injury to both of the veteran's feet 
consist of foot pain, numbness, and a cold sensation.

4.  The evidence does not show that residuals of cold injury 
to the feet have been more severe than shown above at any 
time since April 24, 1997, the date service connection was 
granted.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation greater than 10 
percent for residuals of a burn to the right hand, for any 
period since April 24, 1997, the effective date for service 
connection, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.321(a) and Part 4 to 
include §§ 4.1, 4.3, 4.7, 4.10, 4.27, and Diagnostic Code 
(DC) 7801 (2001).

2.  The schedular criteria for an evaluation greater than 10 
percent for residuals of cold injury to both feet, for any 
period between April 24, 1997, the effective date for service 
connection, and January 12, 1998, the effective date of a 
regulatory change, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.321(a) and Part 
4 to include §§ 4.1, 4.3, 4.7, 4.10, 4.27, and DC 7122 
(1997).

3.  The schedular criteria for an evaluation greater than 20 
percent for residuals of cold injury to the left foot, for 
any period since January 12, 1998, the effective date of a 
regulatory change, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.321(a) and Part 
4 to include §§ 4.1, 4.3, 4.7, 4.10, 4.27, and DC 7122 
(2001).

4.  The schedular criteria for an evaluation greater than 20 
percent for residuals of cold injury to the right foot, for 
any period since January 12, 1998, the effective date of a 
regulatory change, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.321(a) and Part 
4 to include §§ 4.1, 4.3, 4.7, 4.10, 4.27, and DC 7122 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records show that he sustained 
cold injury to the feet in February 1980.  October 1982 
records show that he sustained a third-degree burn to the 
right hand caused by hot tar.  For several weeks after the 
burn injury, he was treated regularly with cleansing of the 
burn site, debridement, and dressing changes.  March 1985 
records show complaints of foot discomfort, and the veteran 
was advised to run at his own pace and distance, but there 
was no diagnosis and the earlier cold injury was not 
mentioned.
In April 1997, the veteran claimed service connection for 
residuals of a burn to the right hand and frostbite to both 
feet.

Along with his claim, the veteran submitted a signed release-
of-information form for the Mary Black Westside Medical Park.  
The RO requested the veteran's medical records from that 
facility, but received only an annotation on the request 
letter itself indicating that he had been seen there for 
chest discomfort in October 1994 and for right foot pain in 
August 1995.

At an October 1997 VA dermatology examination, the veteran 
complained of tingling and pain in the feet on standing each 
morning and a chronic sensation of numbness and cold.  There 
was chronic, bilateral tinea pedis, and posterior tibial 
pulses were 2+ and symmetric.  With regard to his right hand, 
he complained of difficulty fully flexing the hand and a 
chronic tingling sensation in the third, fourth, and fifth 
digits.  There was an irregularly-shaped, hypertrophic scar 
on the ulnar aspect of the dorsum of the right (dominant) 
hand, it measured 3x4 or 5 cm, and it so tightened the skin 
on the back of the hand as to preclude formation of a tight 
fist.

A November 1997 RO decision granted service connection for 
residuals of cold injury to both feet and for residuals of a 
third-degree burn to the right hand.  The decision assigned a 
single 10 percent evaluation for residuals of cold injury to 
both feet and a noncompensable evaluation for a burn scar 
with both evaluations effective April 24, 1997, the date the 
claim was received.  The veteran disagreed with both 
evaluations but, in a December 1997 SOC, the RO addressed 
only the evaluation for residuals of the burn to the right 
hand, and failed to address the evaluation for residuals of 
cold injury to the feet.

At a June 1998 hearing, the veteran testified about the 
treatment he received in service for the burn to the right 
hand.  He said that, currently, he could fully open his right 
hand and extend his fingers, but could not make a tight fist 
and did not have a firm grip.  He said strength was 
diminished in the last three digits, he had trouble holding 
things, and he occasionally had cramps in those three fingers 
when he clutched an object tightly.  He said he put lotion on 
the scar and, if he failed to do so for two weeks, the skin 
would crack.  He also said an area of the hand was 
"sensitive."  Neither the veteran, nor his representative, 
nor the hearing officer, mentioned the evaluation for 
residuals of cold injury to the feet.

In an August 1998 decision, the hearing officer continued the 
noncompensable evaluation for the burn scar.  However, she 
assigned each foot a separate 10 percent evaluation pursuant 
to a change in rating criteria with the separate evaluations 
effective January 12, 1998, the effective date of the 
regulatory change.  Together with the decision, the hearing 
officer issued a Supplemental Statement of the Case (SSOC) 
limited to the issue of the evaluation for residuals of a 
third-degree burn to the right hand.

In its September 1999 decision, the Board noted that the 
veteran had appealed the evaluation assigned for residuals of 
cold injury to the feet, but that the RO had not sent him an 
SOC on that issue, and remanded the case for an SOC.  The 
remand also provided that the veteran's right hand should be 
examined for functional loss.

In a November 1999 letter, sent pursuant to the Board 
decision, the RO asked the veteran to identify health care 
providers who had treated him for residuals of cold injury 
and for residuals of the burn to the right hand, but he did 
not respond.

At a December 1999 VA examination of his right hand, the 
veteran reported that it was burned when hot tar sloshed over 
the side of a container.  The examiner noted that the burn 
was not treated with grafting but was allowed to heal by 
"secondary intention."  The veteran complained of 
diminished sensation and some weakness in the right hand.  
There was a burn scar on the dorso-ulnar aspect of the hand 
that measured 5x7.5 cm.  The examiner said that the cosmetic 
result of treatment was excellent with very mild 
hyperpigmentation and mild stiffening of the skin.  Sensation 
in the center of the scar was demonstrated by two-point 
discrimination greater than 10 mm with improvement to 8 mm at 
the edges of the scar; two-point discrimination was 4 mm at 
the fingertips.  The examiner said that grip strength was 
"probably" 4+/5, and said there was some weakness in 
adduction of the fifth finger.  The examiner, noting that 
adductor muscles are on the palmar aspect of the hand and 
that the burn is on the dorsal aspect, could not understand 
how the burn could cause weakness in those muscles, and 
questioned the veteran's cooperation in the examination.  
Photographs of the veteran's hand were added to the file.

At another December 1999 VA examination, the veteran reported 
the cold injury to his feet in service.  He complained that 
his feet were dry, that they ached, that his toes were numb, 
that he got blisters on the feet, and that the symptoms 
worsened during cold weather.  On examination, the skin was 
warm, dry, and cracked, pulses were 2+, and there was 
decreased sensation in the tips of the toes and the lateral 
aspect of the feet.

An April 2000 RO decision, sent to the veteran in May, 
increased to 10 percent the evaluation for residuals of a 
third-degree burn to the right hand, and also increased to 20 
percent the evaluation for residuals of cold injury to each 
foot.  In addition to the decision, the RO sent an SSOC on 
the evaluation for residuals of the burn and an SOC on the 
evaluation for residuals of cold injury to each foot.

In a statement received in August 2000, the veteran disagreed 
with all the assigned evaluations.  In September 2000, the RO 
issued an SSOC on the issues now before the Board and, in 
October, the veteran filed a VA Form 9 and requested a 
hearing.

In May 2001, the veteran and his representative attended a 
conference with a VA decision review officer, and the veteran 
withdrew his hearing request.  According to the report of 
that conference, the veteran also withdrew his appeal on the 
evaluation for residuals of a third-degree burn to the right 
hand.  As to the evaluations for residuals of cold injury to 
the feet, he contended he was entitled to an evaluation 
greater than 10 percent for the period before January 12, 
1998, and to an evaluation greater than 20 percent per foot 
for the period since.  He said that, in August 2000, he had 
surgery on the right ankle because of swelling and that the 
swelling had since recurred.  He also said he had 
intermittent swelling of the left ankle.  He contended that 
residuals of cold injury to the feet interfered with his work 
which required climbing and walking.  It was agreed that the 
veteran would obtain relevant, pre-1997 medical evidence and 
the decision review officer would obtain VA treatment 
records.

VA treatment records obtained and added to the file included 
some, dated in June 2000, that noted a six-month history of a 
tender "knot" on the medial aspect of the veteran's right 
ankle.  Examination of the area revealed a nickel-sized 
nodule that was not inflamed or draining.  A cyst was 
diagnosed and he was referred to surgery.

July 2000 VA treatment records noted the veteran's complaints 
of ankle swelling with a painful nodule on the right ankle, 
and numbness of the right hand with pain in the fourth and 
fifth digits.

August 2000 records from the VA podiatry clinic described the 
right-ankle nodule as soft, fluid-filled, mobile, and 
measuring 3 cm.  The assessment was a ganglionic cyst over 
the right tarsal tunnel.  The nodule was aspirated, but 
recurred, and was excised.  The operation report noted that 
the nodule was an oval, 3.5 cm, soft-tissue mass, located 
superior to the laciniate ligament, with a stalk that 
descended through the laciniate ligament to the posterior 
tendon bundle.  The postoperative course was unremarkable.  
September records noted that the incision was well healed, 
the veteran was able to stand and felt well, and he was 
allowed to return to work.

December 2000 records from the VA podiatry clinic noted 
complaints of pain and edema in the areas of the medial 
malleoli.  The surgical incision on the right had healed 
normally, but there was some mild edema and some plantar 
fascia pain bilaterally.  The assessment was plantar 
fasciitis and posterior tibial tendonitis bilaterally.  
Orthotic devices were ordered.

February 2001 records from the VA podiatry clinic noted that 
the orthotic devices appeared to be working and the veteran's 
arches and heels were then asymptomatic.

Analysis

Service connection is granted for disability resulting from 
disease or injury incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  However, 
the Board is not concerned, in this case, with service 
connection, since that has already been established; it is 
the level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Still, each 
disability must be viewed in relation to its history, so 
examination reports and treatment records dating back to the 
incurrence of the disability are considered.  38 C.F.R. 
§ 4.1.  The history of disability is even more important 
where, as here, the veteran disagrees with the initial 
evaluation assigned following the grant of service 
connection.  In such a case, separate ratings can be assigned 
for separate periods of time, based on the levels of 
disability manifested during each separate period of time, 
from the effective date of service connection.  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

The Board notes that the veteran's initial noncompensable 
evaluation for residuals of a third-degree burn was increased 
to 10 percent, and the initial 10 percent evaluation for 
residuals of cold injury to both feet was increased to 20 
percent for each foot.  However, a veteran appealing the 
denial of an increased evaluation, or one appealing the 
evaluation initially assigned, is presumed to seek the 
maximum benefit allowed by law.  Therefore, unless it is 
withdrawn, a claim remains in controversy even though a 
greater evaluation is assigned during the pendency of the 
appeal where the greater evaluation assigned is less than the 
maximum evaluation available.  Id. citing AB v. Brown, 6 Vet. 
App. 35, 38 (1993).

Under the law generally applicable, the basis of disability 
evaluations is the ability of the body as a whole, or of a 
system or organ of the body, to function under the ordinary 
conditions of daily life.  38 C.F.R. § 4.10.  The VA Schedule 
for Rating Disabilities, Part 4 of title 38 of the Code of 
Federal Regulations, identifies various disabilities by 
separate diagnostic codes.  38 C.F.R. § 4.27.  Within each 
diagnostic code, specific ratings are determined by the 
application of criteria that are based on the average 
impairment of earning capacity caused by the rated 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321(a).  When 
there is a question as to which of two evaluations should be 
assigned, the higher evaluation is assigned if the disability 
picture more nearly approximates the criteria for that 
evaluation; otherwise, the lower evaluation is assigned.  38 
C.F.R. § 4.7.  Reasonable doubt as to the degree of 
disability is resolved in favor of the veteran.  38 C.F.R. § 
4.3.

Before turning to the evaluation for residuals of a third-
degree burn, there is a preliminary matter that warrants some 
attention.
The veteran and his representative attended a May 2001 
conference, in lieu of a hearing, with a decision review 
officer.  There, the veteran purportedly withdrew his appeal 
on the issue of the evaluation for residuals of the third-
degree burn to the right hand.  The withdrawal of a 
Substantive Appeal is not, however, so easily and informally 
accomplished.  A withdrawal of a Substantive Appeal must be 
done in writing.  38 C.F.R. § 20.204(b).  Further, under the 
applicable regulation as currently constituted, if the 
Substantive Appeal (VA Form 9) was filed personally by the 
appellant, not even his representative can withdraw the 
Substantive Appeal without the appellant's consent.  
38 C.F.R. § 20.204(c).  In this case, the veteran signed the 
VA Form 9 received in February 1998, and he has not filed a 
written withdrawal of that Substantive Appeal.  Thus, the 
evaluation for residuals of a third-degree burn to the right 
hand is still an issue before the Board.

Under the provisions of DC 7805, scars are to be rated on the 
basis of limitation of function of the affected part.  The 
September 1999 Board remand was occasioned, in part, by the 
need for evidence of functional loss attributable to the 
third-degree burn.  At the June 1998 hearing, the veteran 
testified that he could open the hand and fully extend the 
fingers, but he could not make a tight fist, did not have a 
firm grip, and occasionally had cramps in the last three 
fingers.  At the December 1999 VA examination, the examiner 
said that grip strength was "probably" 4+/5, and noted some 
weakness in fifth-finger adduction.  However, the examiner 
could not account for that weakness, and questioned the 
veteran's cooperation, since the adductor muscles are on the 
palmar aspect of the hand and would not have been damaged by 
the burn.

DC 5309 (Muscle Group IX) covers the intrinsic muscles of the 
hand including the abductor and opponens of the fifth finger, 
the lumbricales, and the palmar and dorsal interossei.  The 
muscles in the area of the burn, the abductor muscles of the 
fifth finger and the dorsal interossei, appear not to have 
been damaged as the veteran is able to open his hand and 
fully extend the fingers.  Strangely, the adductor muscles of 
the fifth finger, on the palmar aspect of the hand, seem 
somewhat weak, and the examiner questioned that finding.  In 
any event, a note to DC 5309 provides that "[t]he hand is so 
compact a structure that isolated muscle injuries are rare, 
being nearly always complicated with injuries of bones, 
joints, tendons, etc.  Rate on limitation of motion, minimum 
10 percent."  Here, there is no evidence of injury to bones, 
joints, or tendons, or of limitation of motion.  There is 
only a questionable reduction of strength, and that does not 
produce functional loss that warrants an evaluation greater 
than the 10 percent assigned.

Some loss of sensation has been noted, so the possibility of 
injury to branches of the ulnar nerve must be considered.  
The ulnar nerve is addressed by DC 8516 (paralysis), 8616 
(neuritis), and 8716 (neuralgia).  There is no evidence here 
of complete paralysis, but incomplete paralysis, neuritis, 
and neuralgia of the ulnar nerve, on the dominant side, are 
rated 40, 30, or 10 percent for severe, moderate, or mild 
disability, respectively.  However, where the involvement is 
wholly sensory, the rating should be for a mild or, at most, 
a moderate disability.  38 C.F.R. § 4.124a.  In this case, 
the involvement is wholly sensory, and the 10 percent 
evaluation currently assigned adequately compensates the 
veteran for that mild sensory loss.

The burn residual yet to be addressed is the scar itself.  DC 
7800 (disfiguring scars of head, face, or neck) and DC 7802 
(second-degree burn scars) are inapplicable.  In addition, 
there is no point in considering DC 7803 (superficial, 
poorly-nourished scars with repeated ulceration) or DC 7804 
(superficial scars that are tender and painful on objective 
demonstration) because 10 percent, the evaluation currently 
assigned, is the maximum evaluation for each of those 
diagnostic codes.

A 10 percent evaluation has been assigned pursuant to DC 7801 
(third-degree burn scars).  A note to the diagnostic code 
requires that evaluations be based on the area of actual 
third degree involvement.  A second-degree burn results in 
vesication (blistering), but a third-degree burn involves 
necrosis through the entire skin.  DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY 237 (28th ed. 1994).  Thus, a scar could result 
from a third-degree burn in one area and a second degree 
burn, perhaps at the edges of the scar, in another.

The evaluations for a third-degree burn scar are as follows:  
40 percent for more than 1 square foot (144 square inches or 
929 square cm); 30 percent for 0.5 square foot (72 square 
inches or 465 square cm); 20 percent for 12 square inches 
(77.4 square cm); and 10 percent for 6 square inches (38.7 
square cm).  At the December 1999 VA examination, the burn 
scar measured 5x7.5 cm, or 37.5 square cm.  The examiner did 
not indicate whether all of the scar involved necrosis of the 
entire skin, but it is clear that an evaluation greater than 
the 10 percent assigned is not warranted.

With regard to the evaluations for residuals of cold injury 
to the feet, the rating criteria changed twice during the 
course of this appeal, first on January 12 and again on 
August 13, 1998.  When rating criteria change during the 
pendency of an appeal, the veteran is entitled to a decision 
on the claim under the criteria most favorable thereto.  
Baker v. West, 11 Vet. App. 163, 168 (1998); Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The old rating criteria 
may be applied after the effective date of the new rating 
criteria, but the new rating criteria cannot be applied to 
any period prior to the effective date thereof.  38 U.S.C.A. 
§ 5110(g); 38 C.F.R. § 3.114(a); VAOPGCPREC 3-00 (Apr. 10, 
2000).

Under the provisions of DC 7122 (residuals of cold injury) in 
effect before January 12, 1998, a 50 percent evaluation was 
assigned for bilateral persistent severe symptoms with loss, 
or partial loss, of toes.  A 30 percent evaluation was 
assigned if the disability was unilateral.  A 30 percent 
evaluation was assigned for bilateral persistent moderate 
symptoms of erythema, swelling, and tenderness.  A 20 percent 
evaluation was assigned if the disability was unilateral.  A 
10 percent evaluation was assigned for bilateral or 
unilateral mild symptoms (chilblains).  Chilblains is a 
condition caused by exposure to cold and dampness, and it is 
manifested by erythema, a doughy subcutaneous swelling, 
pruritus, and a burning sensation.  DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY 311 (28th ed. 1994).

At the October 1997 VA examination, the veteran complained of 
tingling and pain in the feet on standing each morning, and a 
sensation of numbness and cold, but he did not report 
erythema, swelling, pruritus, or a burning sensation, and the 
examiner did not make such findings.  Indeed, there is no 
objective medical evidence of cold injury to the feet for the 
period between April 24, 1997, and January 12, 1998.  Thus, 
an evaluation greater than 10 percent is not warranted for 
residuals of cold injury for that period.
New rating criteria were established for DC 7122 effective 
January 12, 1998.  62 Fed Reg. 62507 (Dec. 11, 1997).  The 
basic criteria for an evaluation under the provisions of DC 
7122 are arthralgia or other pain, numbness, or cold 
sensitivity.  If the disability is limited to the foregoing 
manifestations, a 10 percent evaluation is warranted.  If the 
disability includes one of the following additional 
manifestations, then a 20 percent evaluation is warranted:  
nail abnormalities, color changes, tissue loss, locally 
impaired sensation, hyperhidrosis, or abnormalities shown by 
X-ray such as osteoporosis, osteoarthritis, or subarticular 
punched-out lesions.  If the disability includes two or more 
of the additional manifestations, then a 30 percent 
evaluation is warranted.  A note to DC 7122 provides that 
each affected body part should be separately rated and the 
ratings combined pursuant to 38 C.F.R. §§ 4.24 and 4.26.  The 
second regulatory change, effective August 13, 1998, was 
primarily technical and not relevant here.  63 Fed. Reg. 
37778 (Jul. 14, 1998).

Since 30 percent is the maximum evaluation available under 
the old rating criteria, and evaluations of 20 percent for 
each foot have been assigned under the new rating criteria 
for a combined evaluation of 40 percent, it is clear that the 
new rating criteria are more favorable.  Accordingly, only 
the new rating criteria will be considered for evaluations 
after January 12, 1998.

At the December 1999 VA examination, the veteran complained 
that his feet ached; this complaint constitutes evidence of 
arthralgia or other pain.  In addition, the veteran 
complained of numbness of the toes; this complaint 
constitutes evidence of locally impaired sensation.  The 
Board notes that there is no objective evidence of residuals 
of cold injury to the feet including X-ray evidence or 
evidence of nail abnormalities, color changes, tissue loss.  
Further, the veteran complained that his feet were dry, and 
the examiner found them to be dry, so there is no evidence of 
hyperhidrosis.  Based on the new rating criteria and the 
December 1999 VA examination, evaluations greater than 20 
percent per foot are not warranted.

VA treatment records from the summer of 2000 noted a "knot" 
on the medial aspect of the veteran's right ankle.  It was 
diagnosed as a ganglionic cyst, it became painful, and it was 
excised.  There is no medical evidence that the cyst was a 
residual of cold injury.
December 2000 VA treatment records noted some mild edema and 
plantar fascia pain bilaterally.  The diagnosis was plantar 
fasciitis and tendonitis, orthotic devices were ordered, and 
the veteran was asymptomatic in February 2001.  There is no 
medical evidence that plantar fasciitis or tendonitis were 
residuals of cold injury.

Finally, there has been another change in the law during the 
pendency of this appeal and we now turn briefly to that 
change.  The Veterans Claims Assistance Act of 2000 (VCAA) 
was enacted on November 9, 2000.  38 U.S.C. §§ 5100, 5102, 
5103, 5103A, and 5107 (West Supp. 2001).  VCAA identifies and 
describes duties on the part of VA to advise a claimant of 
the evidence needed to substantiate a claim and to help a 
claimant obtain that evidence.  38 U.S.C.A. §§ 5103, 5103A.  
All claims filed on or after November 9, 2000, or filed 
before that date but not final by that date, are subject to 
VCAA.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7(a), 114 Stat. 2099 (2000); 38 U.S.C.A. § 5107, 
Historical and Statutory Notes (Effective and Applicability 
Provisions).  The duties to notify and assist claimants have 
been implemented by a new regulation.  Duty to Assist, 66 
Fed. Reg. 45620, 45630-2 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

In this case, in addition to the November 1997 decision, the 
RO sent the veteran a December 1997 Statement of the Case 
(SOC), an August 1998 hearing officer decision, an August 
1998 Supplemental Statement of the Case (SSOC), an April 2000 
decision, a May 2000 SOC and SSOC, a September 2000 SSOC, a 
May 2001 report of a conference with a decision review 
officer, a July 2001 SSOC, and an October 2001 SSOC, all of 
which set out the evidentiary shortcomings of the claims, 
while the SOCs and the SSOCs also set out the applicable law.

The claim file includes the veteran's service medical 
records, VA treatment records and examination reports, and 
correspondence from health care providers the veteran 
identified.  Further, the veteran testified at a June 1998 
hearing and attended a May 2001 conference with a decision 
review officer.  In addition, in September 1999, the Board 
remanded the case for further development of the evidence.  
Finally, in a February 2002 letter, the RO advised the 
veteran that his case was being returned to the Board, and 
invited him to submit any additional evidence he had directly 
to the Board.
In view of the foregoing, the Board finds that VA has 
satisfied the notice and duty-to-assist provisions of VCAA 
and 38 C.F.R. § 3.159.


ORDER

An evaluation greater than 10 percent for residuals of a 
third-degree burn to the right (dominant) hand, for any 
period since April 24, 1997, the effective date of service 
connection, is denied.

An evaluation greater than 10 percent for residuals of cold 
injury to the feet, for any period between April 24, 1997, 
the effective date for service connection, and January 12, 
1998, the effective date of an increased evaluation, is 
denied.

An evaluation greater than 20 percent for residuals of cold 
injury to the left foot, for any period since January 12, 
1998, the effective date of an increased evaluation, is 
denied.

An evaluation greater than 20 percent for residuals of cold 
injury to the right foot, for any period since January 12, 
1998, the effective date of an increased evaluation, is 
denied.




		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps to take if you disagree with our decision.  We 
are in the process of updating the form to reflect changes in 
the law effective on December 27, 2001.  See the Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-103, 115 Stat. 976 (2001).  Meanwhile, please note these 
important corrections to the advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

